IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,383-01


                      EX PARTE GEORGE RANDALL LYLE, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 13229-A IN THE 344TH DISTRICT COURT
                            FROM CHAMBERS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and sentenced to five years’ imprisonment. He did not appeal his conviction.

        Applicant contends that he was incompetent when he pleaded guilty and that the trial judge

told him that he would be sentenced to ninety-nine years if he did not plead guilty.

        Applicant has alleged facts that, if true, might entitle him to relief. Ex parte Patterson, 993
S.W.2d 114, 115 (Tex. Crim. App. 1999). In these circumstances, additional facts are needed. As
                                                                                                      2

we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the

appropriate forum for findings of fact. The trial court shall order trial counsel to respond to

Applicant’s claim that he was incompetent. The trial court may use any means set out in TEX . CODE

CRIM . PROC. art. 11.07, § 3(d).

       Applicant appears to be represented by counsel. If he is not and the trial court elects to hold

a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wishes to

be represented by counsel, the trial court shall appoint an attorney to represent him at the hearing.

TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether Applicant

was incompetent when he pleaded guilty. It shall also determine whether the trial judge told

Applicant that he would be sentenced to ninety-nine years if he did not plead guilty and, if so, this

rendered Applicant’s plea involuntary. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claims

for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. The plea papers shall also be

forwarded to this Court with the supplemental record. Any extensions of time shall be obtained from

this Court.

Filed: June 24, 2015
Do not publish